Exhibit 10.16
PERSONAL & CONFIDENTIAL
July 3, 2008
David C. Dobson
Dear David:
This letter confirms your resignation from Corel Corporation (“Corel”) effective
June 30, 2008 and sets out the terms on which you have agreed to provide
transitional services to Corel.
The terms and conditions set out below are conditional on you signing and
returning to Corel this letter and the release attached as Schedule A (the
“Release”) on or before July 7, 2008 after which time this letter is
automatically revoked.

  1.   Period of Transitional Assistance

  a)   You have agreed to provide your services to Corel until June 30, 2008, or
until such earlier time as Corel may advise you at anytime after the ate of this
letter (the “Transition Period”). During the Transition Period, you will
continue as a Director and Office of Corel. During the Transition Period you
will, to the best of your ability, work with the Special Committee that was
formed in response to the proposal received from Vector Capital (the “Special
Committee”). In addition, during the Transition Period you will, to the best of
your ability, work with the Board of Directors of Corel (the “Board”), Corel’s
management team and the interim Chief Executive Officer of Corel, as requested
by the Board and Interim Chief Executive Officer.     b)   During the Transition
Period, you have the opportunity to earn a bonus in the based on the value you
provide to the Special Committee during the Transition Period, to a maximum of
$200,000. The amount, if any, payable shall be at the discretion of the
independent Directors of Corel, in consultation with the Special Committee.    
c)   Your base salary (of $415,000 Canadian annually) will cease effective at
the end of the Transition Period and your sole entitlements to other
compensation and to benefits shall be:

  (i)   continued participation in Corel’s benefit plans for the Transition
Period.     (ii)   the discretionary bonus referred to in subparagraph 1(b)
above;     (iii)   payment of the greater of:

 



--------------------------------------------------------------------------------



 



  A.   $300,000 Canadian; and     B.   your incentive payment pursuant to
Corel’s annual incentive plan to May 31, 2008, based on actual performance to
May 31, 2008 (in accordance with your annual incentive plan target of $415,000
Canadian with 40% measured against Corporate Revenue attainment and 60% measured
again Corporate EBITDA attainment),plus the tax gross-ups relating to your 2007
apartment and travel in the amount of $52,246 Canadian, plus pay in respect of
your accrued unused vacation to the end of the Transition Period.

  (d)   All of your unvested options granted June 27 and October 1, 2005 will
vest on June 30, 2008 and you may exercise all outstanding options until the
earlier of”

  (i)   December 31, 2008; and     (ii)   their original expiry date.

All of your options granted July 17, 2007 shall be forfeited on June 30, 2008.

  2.   Company Property         All company property must be returned to Corel
at the end of the Transition Period, including but not limited to: financial
information, customer lists, marketing and technical materials, cell phones,
pagers, blackberries, desk keys, company credit cards, company calling cards,
computers and computer equipment, security badges, CD ROMS and any other Corel
materials you may have.     3.   Taxes and Currency         All amounts payable
under this Agreement are subject to applicable taxes and withholdings and you
are solely responsible for the payment of all taxes owing as a result of the
payments and benefits provided to you under this Agreement. All amounts referred
to in this letter are in Canadian currency.     4.   Resignation From Other
Positions         All officer positions you hold with Corel and its affiliated
entities are terminated at the end of the Transition Period, or at such earlier
time as is requested by Corel and you agree to resign from all director
positions you

 



--------------------------------------------------------------------------------



 



      then hold with Corel and its affiliated entities at the end of the
Transition Period, or at such earlier time as is requested by Corel.     5.  
Confidentiality, Non-Compete, Fiduciary Duties         You are reminded that you
are required to comply with the Confidentiality, Non-Competition,
Non-Solicitation and Intellectual Property covenants in your agreement with
Corel dated effective June 17, 2005, as amended November 1, 2005. You are also
reminded that you owe fiduciary obligations to Corel, which includes an
obligation to act in good faith and in the best interests of Corel.     6.  
Speakwell         You covenant and agree to speak positively of Corel and its
employees, directors or affiliates at all times. Corel covenants and agrees to
speak positively of you at all times. Should either you or Corel have occasion
to comment on your departure or time at Corel, both parties will do so in a
manner that reflects the high level of mutual respect and the amicable nature of
this agreement.

You agree to keep this Agreement and its terms confidential and not to discuss
it with others.
Sincerely,
/s/ KRIS HAGERMAN
Kris Hagerman
Interim Chief Executive Officer
I have read, understand and agree to the terms set out in the Agreement. I have
been advised to seek independent legal advice in connection with this agreement
and have sought or waive such advice.

         
 
       
Date July 3 2008
  /s/ DAVID C. DOBSON    
 
       
 
  David C. Dobson    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
FULL AND FINAL RELEASE
I, DAVID C. DOBSON, on my own behalf and that of my heirs, executors and
assigns, in consideration of the terms and conditions set out in my Agreement
with Corel Corporation (“ COREL “) dated July 3, 2008 (the “Transition
Agreement”), payments made to me pursuant to those terms and conditions and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, do hereby release and forever discharge Corel, its subsidiaries,
parents, predecessors, successors, related companies, affiliates, divisions and
their present and former directors, officers, representatives, shareholders,
owners, employees, administrators, agents and lawyers (collectively, the ”
RELEASEES “) jointly and severally, from any and all actions, causes of action,
covenants, contracts, claims, demands, complaints, proceedings, grievances,
damages, costs or loss of any nature or kind, past, present or future arising
out of or in any way relating to or connected with my hiring, my employment with
Corel or the termination of my employment, stock options or other share based
incentive plans and benefit plans.
I do hereby declare and acknowledge that the consideration set out above
satisfies all obligations of the Releasees, arising from or out of my hiring, my
employment with Corel or the termination of my employment, stock options or
other share based incentive plans and benefit plans including, without
limitation any obligations under Employment Standards, Human Rights and
Workplace Safety and Insurance legislation, or any similar legislation in any
other jurisdiction. I covenant and undertake that I will not file or advance any
claims or complaints under the Employment Standards legislation including claims
in respect of pay in lieu of notice and severance pay, Human Rights legislation
and Work place Safety and Insurance legislation or any similar legislation in
any other jurisdiction, arising out of my hiring, my employment with Corel or
the termination of my employment, stock options or other share based incentive
plans and benefit plans.
And for the said consideration, I further agree not to make any claim or take
any other proceedings against any person, entity, corporation, partnership or
Crown in which any claim could or does arise with respect to any matters which
may have arisen between the parties to this release up to the present time,
concerning and relating to any action I may have as against any other party as a
result or my hiring, my employment with Corel or termination of my employment,
stock options or other share based incentive plans and benefit plans.
Notwithstanding the foregoing, I do not release my rights and entitlements to
enforce my rights under the Transition Agreement or any right or entitlement I
may have to indemnity or to enforce any indemnity as a director or officer of
Corel or its affiliates or to benefits under any policy of directors and
officers insurance.

 



--------------------------------------------------------------------------------



 



And for said consideration I further agree to save harmless and indemnify the
Releasees from and against any and all claims, charges, taxes, penalties or
demands made by the Canada Revenue Agency, its predecessors or successors, or
any similar governmental authority in any other jurisdiction, requiring any of
the Releasees to pay any amounts under the Income Tax Act (Canada) and other
duly recognized federal, provincial and local taxing authorities in respect of
income tax payable by me in excess of the income tax previous withheld, and from
and against any and all claims, charges, taxes or penalties and demands made on
behalf of or related to Employment Insurance or Canada Pension Plan under the
applicable statutes and regulations, or any other similar legislation in any
other jurisdiction, with respect to any amounts which may, in the future, be
found to be payable by any of the Releasees with respect to the payment of the
consideration referred to above.
It is understood and agreed that the giving of the consideration set out above
is deemed to be no admission of liability whatsoever on the part of the
Releasees and, in fact, any liability is expressly denied.
I will not say, publish or do any act or thing that disparages or casts the
Releasees in any unfavorable light, or which could result in injury to their
reputation. Except to the extent required by applicable law, I will make no
public statements or announcements regarding my past employment with Corel or
any of the matters set forth herein without first consulting with Corel and
obtaining its prior written approval as to the timing and content of the
proposed statements or announcements. Notwithstanding the foregoing, I
understand that I may disclose particulars of my past employment with Corel and
my termination therefrom in a bona fide job search or application for government
employment insurance benefits.
And I hereby declare that I have read and fully understand this release. I have
had the opportunity to seek independent legal advice. I understand that this
release contains a full and final release of any claims, which I have or may
have relating to my hiring, my employment with Corel and my resignation of
employment, stock option or other share based incentive plans and benefit plans.
I voluntarily accept the said consideration for the purpose of making full and
final compromise, adjustment and settlement of all claims as set out above.
IN WITNESS WHEREOF, I, DAVID C. DOBSON set my hand and seal hereto this 3 day of
July, 2008.
SIGNED, SEALED AND DELIVERED
In the presence of

         
 
       
 
  /s/ DAVID C. DOBSON    
 
       
Witness Signature
  DAVID C. DOBSON    
 
       
 
Witness Name
       

 